 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GINA CARUSO,                                         Case No. 1:15-cv-00780-AWI-EPG (PC)
12                Plaintiff,                              ORDER FOLLOWING HEARING ON
                                                          PLAINTIFF’S MOTION FOR SANCTIONS
13         v.
14   OFFICER G. SOLORIO, et al.,
15                Defendants.
16

17          Gina Caruso (“Plaintiff”) is a state prisoner proceeding in forma pauperis in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. On July 26, 2019, the Court held a hearing on

19   Plaintiff’s motion for sanctions (ECF Nos. 155 & 160). Jenny Huang and Jessica Arena

20   telephonically appeared on behalf of Plaintiff. Counsel Derrek Lee personally appeared on

21   behalf of Defendants.

22          For the reasons stated on the record at the hearing, IT IS ORDERED that:

23              1. Defendants have until August 28, 2019, to make a reasonable search for the
24                 relevant incident report route slip, which was more fully described at the
25                 hearing. If they find the slip, they shall promptly produce it to Plaintiff. If they
26                 are unable to find the slip, they shall file a notice stating that they were unable to
27                 find it, and explaining their efforts to locate it.
28              2. Defense counsel shall discuss the deposition testimony of defendant Ingram that
                                                      1
 1                  is listed at 8:19-10:22 with defendant Ingram to determine whether defendant
 2                  Ingram was speaking of any documents other than the draft incident report (ECF
 3                  No. 162-6, pgs. 1-11) or the amended incident report (ECF No. 166-1, pgs. 9-
 4                  28). Defense counsel has until August 28, 2019, to submit a declaration from
 5                  defendant Ingram that describes the document(s) defendant Ingram was
 6                  referring to in his deposition testimony.
 7           Additionally, in light of the Court’s order entered on May 1, 2018, which directed
 8   Defendants to “produce to Plaintiff original copies of the incident[] reports at issue” within
 9   fourteen days (ECF No. 75, p. 10), as well as defendant Ingram’s deposition testimony that the
10   original incident report was located at the request of defense counsel in approximately July of
11   2018 (ECF No. 162-13, pgs. 4-5), Defendants have until August 28, 2019, to file a supplement
12   listing the date that Plaintiff was provided with the draft incident report in discovery (ECF No.
13   162-6, pgs. 1-11). If the draft incident report was not produced in compliance with the deadline
14   in the order entered on May 1, 2018, Defendants shall explain why they did not timely produce
15   the report.
16

17   IT IS SO ORDERED.

18
         Dated:    July 26, 2019                                /s/
19                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28

                                                     2
